Title: A Full Vindication of the Measures of the Congress, &c., [15 December] 1774
From: Hamilton, Alexander
To: 


New-York [December 15] 1774
Friends and Countrymen,
It was hardly to be expected that any man could be so presumptuous, as openly to controvert the equity, wisdom, and authority of the measures, adopted by the congress: an assembly truly respectable on every account! Whether we consider the characters of the men, who composed it; the number, and dignity of their constituents, or the important ends for which they were appointed. But, however improbable such a degree of presumption might have seemed, we find there are some, in whom it exists. Attempts are daily making to diminish the influence of their decisions, and prevent the salutary effects, intended by them. The impotence of such insidious efforts is evident from the general indignation they are treated with; so that no material ill-consequences can be dreaded from them. But lest they should have a tendency to mislead, and prejudice the minds of a few; it cannot be deemed altogether useless to bestow some notice upon them.
And first, let me ask these restless spirits, whence arises that violent antipathy they seem to entertain, not only to the natural rights of mankind; but to common sense and common modesty. That they are enemies to the natural rights of mankind is manifest, because they wish to see one part of their species enslaved by another. That they have an invincible aversion to common sense is apparent in many respects: They endeavour to persuade us, that the absolute sovereignty of parliament does not imply our absolute slavery; that it is a Christian duty to submit to be plundered of all we have, merely because some of our fellow-subjects are wicked enough to require it of us, that slavery, so far from being a great evil, is a great blessing; and even, that our contest with Britain is founded entirely upon the petty duty of 3 pence per pound on East India tea; whereas the whole world knows, it is built upon this interesting question, whether the inhabitants of Great-Britain have a right to dispose of the lives and properties of the inhabitants of America, or not? And lastly, that these men have discarded all pretension to common modesty, is clear from hence, first, because they, in the plainest terms, call an august body of men, famed for their patriotism and abilities, fools or knaves, and of course the people whom they represented cannot be exempt from the same opprobrious appellations; and secondly, because they set themselves up as standards of wisdom and probity, by contradicting and censuring the public voice in favour of those men.
A little consideration will convince us, that the congress instead of having “ignorantly misunderstood, carelessly neglected, or basely betrayed the interests of the colonies,” have, on the contrary, devised and recommended the only effectual means to secure the freedom, and establish the future prosperity of America upon a solid basis. If we are not free and happy hereafter, it must proceed from the want of integrity and resolution, in executing what they have concerted; not from the temerity or impolicy of their determinations.
Before I proceed to confirm this assertion by the most obvious arguments, I will premise a few brief remarks. The only distinction between freedom and slavery consists in this: In the former state, a man is governed by the laws to which he has given his consent, either in person, or by his representative: In the latter, he is governed by the will of another. In the one case his life and property are his own, in the other, they depend upon the pleasure of a master. It is easy to discern which of these two states is preferable. No man in his senses can hesitate in choosing to be free, rather than a slave.
That Americans are intitled to freedom, is incontestible upon every rational principle. All men have one common original: they participate in one common nature, and consequently have one common right. No reason can be assigned why one man should exercise any power, or pre-eminence over his fellow creatures more than another; unless they have voluntarily vested him with it. Since then, Americans have not by any act of their’s impowered the British Parliament to make laws for them, it follows they can have no just authority to do it.
Besides the clear voice of natural justice in this respect, the fundamental principles of the English constitution are in our favour. It has been repeatedly demonstrated, that the idea of legislation, or taxation, when the subject is not represented, is inconsistent with that. Nor is this all, our charters, the express conditions on which our progenitors relinquished their native countries, and came to settle in this, preclude every claim of ruling and taxing us without our assent.
Every subterfuge that sophistry has been able to invent, to evade or obscure this truth, has been refuted by the most conclusive reasonings; so that we may pronounce it a matter of undeniable certainty, that the pretensions of Parliament are contradictory to the law of nature, subversive of the British constitution, and destructive of the faith of the most solemn compacts.
What then is the subject of our controversy with the mother country? It is this, whether we shall preserve that security to our lives and properties, which the law of nature, the genius of the British constitution, and our charters afford us; or whether we shall resign them into the hands of the British House of Commons, which is no more privileged to dispose of them than the Grand Mogul? What can actuate those men, who labour to delude any of us into an opinion, that the object of contention between the parent state and the colonies is only three pence duty upon tea? or that the commotions in America originate in a plan, formed by some turbulent men to erect it into a republican government? The parliament claims a right to tax us in all cases whatsoever: Its late acts are in virtue of that claim. How ridiculous then is it to affirm, that we are quarrelling for the trifling sum of three pence a pound on tea; when it is evidently the principle against which we contend.
The design of electing members to represent us in general congress, was, that the wisdom of America might be collected in devising the most proper and expedient means to repel this atrocious invasion of our rights. It has been accordingly done. Their decrees are binding upon all, and demand a religious observance.
We did not, especially in this province, circumscribe them by any fixed boundary, and therefore as they cannot be said to have exceeded the limits of their authority, their act must be esteemed the act of their constituents. If it should be objected, that they have not answered the end of their election; but have fallen upon an improper and ruinous mode of proceeding: I reply, by asking, Who shall be the judge? Shall any individual oppose his private sentiment to the united counsels of men, in whom America has reposed so high a confidence? The attempt must argue no small degree of arrogance and self-sufficiency.
Yet this attempt has been made, and it is become in some measure necessary to vindicate the conduct of this venerable assembly from the aspersions of men, who are their adversaries, only because they are foes to America.
When the political salvation of any community is depending, it is incumbent upon those who are set up as its guardians, to embrace such measures, as have justice, vigour, and a probabilty of success to recommend them: If instead of this, they take those methods which are in themselves feeble, and little likely to succeed; and may, through a defect in vigour, involve the community in still greater danger; they may be justly considered as its betrayers. It is not enough in times of eminent peril to use only possible means of preservation: Justice and sound policy dictate the use of probable means.
The only scheme of opposition, suggested by those, who have been, and are averse from a non-importation and non-exportation agreement, is, by Remonstrance and Petition. The authors and abettors of this scheme, have never been able to invent a single argument to prove the likelihood of its succeeding. On the other hand, there are many standing facts, and valid considerations against it.
In the infancy of the present dispute, we had recourse to this method only. We addressed the throne in the most loyal and respectful manner, in a legislative capacity; but what was the consequence? Our address was treated with contempt and neglect. The first American congress did the same, and met with similar treatment. The total repeal of the stamp act, and the partial repeal of the revenue acts took place, not because the complaints of America were deemed just and reasonable; but because these acts were found to militate against the commercial interests of Great Britain: This was the declared motive of the repeal.
These instances are sufficient for our purpose; but they derive greater validity and force from the following:
The legal assembly of Massachusetts Bay, presented, not long since, a most humble, dutiful, and earnest petition to his Majesty, requesting the dismission of a governor, highly odious to the people, and whose misrepresentations they regarded as one chief source of all their calamities. Did they succeed in their request? No, it was treated with the greatest indignity, and stigmatized as “a seditious, vexatious, and scandalous libel.”
I know the men I have to deal with will acquiesce in this stigma. Will they also dare to calumniate the noble and spirited petition that came from the Mayor and Aldermen of the city of London? Will they venture to justify that unparalelled stride of power, by which popery and arbitrary dominion were established in Canada? The citizens of London remonstrated against it; they signified its repugnancy to the principles of the revolution; but like ours, their complaints were unattended to. From thence we may learn how little dependence ought to be placed on this method of obtaining the redress of grievances.

There is less reason now than ever to expect deliverance, in this way, from the hand of oppression. The system of slavery, fabricated against America, cannot at this time be considered as the effect of inconsideration and rashness. It is the offspring of mature deliberation. It has been fostered by time, and strengthened by every artifice human subtilty is capable of. After the claims of parliament had lain dormant for awhile, they are again resumed and prosecuted with more than common ardour. The Premier has advanced too far to recede with safety: He is deeply interested to execute his purpose, if possible: we know he has declared, that he will never desist, till he has brought America to his feet; and we may conclude, nothing but necessity will induce him to abandon his aims. In common life, to retract an error even in the beginning, is no easy task. Perseverance confirms us in it, and rivets the difficulty; but in a public station, to have been in an error, and to have persisted in it, when it is detected, ruins both reputation and fortune. To this we may add, that disappointment and opposition inflame the minds of men, and attach them, still more, to their mistakes.
What can we represent which has not already been represented? what petitions can we offer, that have not already been offered? The rights of America, and the injustice of parliamentary pretensions have been clearly and repeatedly stated, both in and out of parliament. No new arguments can be framed to operate in our favour. Should we even resolve the errors of the ministry and parliament into the falibility of human understanding, if they have not yet been convinced, we have no prospect of being able to do it by any thing further we can say. But if we impute their conduct to a wicked thirst of domination and disregard to justice, we have no hope of prevailing with them to alter it, by expatiating on our rights, and suing to their compassion for relief; especially since we have found, by various experiments, the inefficacy of such methods.
Upon the whole, it is morally certain, this mode of opposition would be fruitless and defective. The exigency of the times requires vigorous and probable remedies; not weak and improbable. It would therefore be the extreme of folly to place any confidence in, much less, confine ourselves wholly to it.
This being the case, we can have no resource but in a restriction of our trade, or in a resistance vi & armis. It is impossible to conceive any other alternative. Our congress, therefore, have imposed what restraint they thought necessary. Those, who condemn or clamour against it, do nothing more, nor less, than advise us to be slaves.
I shall now examine the principal measures of the congress, and vindicate them fully from the charge of injustice or impolicy.
Were I to argue in a philosophical manner, I might say, the obligation to a mutual intercourse in the way of trade with the inhabitants of Great-Britain, Ireland and the West-Indies is of the imperfect kind. There is no law, either of nature, or of the civil society in which we live, that obliges us to purchase, and make use of the products and manufactures of a different land, or people. It is indeed a dictate of humanity to contribute to the support and happiness of our fellow creatures and more especially those who are allied to us by the ties of blood, interest, and mutual protection; but humanity does not require us to sacrifice our own security and welfare to the convenience, or advantage of others. Self preservation is the first principle of our nature. When our lives and properties are at stake, it would be foolish and unnatural to refrain from such measures as might preserve them, because they would be detrimental to others.
But we are justified upon another principle besides this. Though the manufacturers of Great Britain and Ireland, and the Inhabitants of the West Indies are not chargeable with any actual crime towards America, they may, in a political view, be esteemed criminal. In a civil society, it is the duty of each particular branch to promote, not only the good of the whole community, but the good of every other particular branch: If one part endeavours to violate the rights of another, the rest ought to assist in preventing the injury: When they do not, but remain nutral, they are deficient in their duty, and may be regarded, in some measure, as accomplices.
The reason of this is obvious, from the design of civil society, which is, that the united strength of the several members might give stability and security to the whole body, and each respective member; so that one part cannot encroach upon another, without becoming a common enemy, and eventually endangering the safety and happiness of all the other parts.
Since then the persons who will be distressed by the methods we are using for our own protection, have by their neutrality first committed a breach of an obligation, similar to that which bound us to consult their emolument, it is plain, the obligation upon us is annulled, and we are blameless in what we are about to do.
With respect to the manufacturers of Great Britain, they are criminal in a more particular sense. Our oppression arises from that member of the great body politic, of which they compose a considerable part. So far as their influence has been wanting to counteract the iniquity of their rulers, so far they acquiesced in it, and are to be deemed confederates in their guilt. It is impossible to exculpate a people, that suffers its rulers to abuse and tyrannize over others.
It may not be amiss to add, that we are ready to receive with open arms, any who may be sufferers by the operation of our measures, and recompense them with every blessing our country affords to honest industry. We will receive them as brethren, and make them sharers with us in all the advantages we are struggling for.
From these plain and indisputable principles, the mode of opposition we have chosen is reconcileable to the strictest maxims of Justice. It remains now to be examined, whether it has also the sanction of good policy.
To render it agreeable to good policy, three things are requisite. First, that the necessity of the times require it: Secondly, that it be not the probable source of greater evils, than those it pretends to remedy: And lastly, that it have a probability of success.
That the necessity of the times demands it needs but little elucidation. We are threatened with absolute slavery; it has been proved, that resistance by means of Remonstrance and Petition, would not be efficacious, and of course, that a restriction on our trade, is the only peaceable method, in our power, to avoid the impending mischief: It follows therefore, that such a restriction is necessary.
That it is not the probable source of greater evils than those it pretends to remedy, may easily be determined. The most abject slavery, which comprehends almost every species of human misery, is what it is designed to prevent.
The consequences of the means are a temporary stagnation of commerce, and thereby a deprivation of the luxuries and some of the conveniencies of life. The necessaries, and many of the conveniencies, our own fertile and propitious soil affords us.
No person, that has enjoyed the sweets of liberty, can be insensible of its infinite value, or can reflect on its reverse, without horror and detestation. No person, that is not lost to every generous feeling of humanity, or that is not stupidly blind to his own interest, could bear to offer himself and posterity as victims at the shrine of despotism, in preference to enduring the short lived inconveniencies that may result from an abridgment, or even entire suspension of commerce.
Were not the disadvantages of slavery too obvious to stand in need of it, I might enumerate and describe the tedious train of calamities, inseparable from it. I might shew that it is fatal to religion and morality; that it tends to debase the mind, and corrupt its noblest springs of action. I might shew, that it relaxes the sinews of industry, clips the wings of commerce, and introduces misery and indigence in every shape.
Under the auspices of tyranny, the life of the subject is often sported with; and the fruits of his daily toil are consumed in oppressive taxes, that serve to gratify the ambition, avarice and lusts of his superiors. Every court minion riots in the spoils of the honest labourer, and despises the hand by which he is fed. The page of history is replete with instances that loudly warn us to beware of slavery.
Rome was the nurse of freedom. She was celebrated for her justice and lenity; but in what manner did she govern her dependent provinces? They were made the continual scene of rapine and cruelty. From thence let us learn, how little confidence is due to the wisdom and equity of the most exemplary nations.
Should Americans submit to become the vassals of their fellow-subjects in Great Britain, their yoke will be peculiarly grievous and intolerable. A vast majority of mankind is intirely biassed by motives of self-interest. Most men are glad to remove any burthens off themselves, and place them upon the necks of their neighbours. We cannot therefore doubt, but that the British Parliament, with a view to the ease and advantage of itself, and its constituents, would oppress and grind the Americans as much as possible. Jealousy would concur with selfishness; and for fear of the future independence of America, if it should be permitted to rise to too great a height of splendor and opulence, every method would be taken to drain it of its wealth and restrain its prosperity. We are already suspected of aiming at independence, and that is one principal cause of the severity we experience. The same cause will always operate against us, and produce an uniform severity of treatment.
The evils which may flow from the execution of our measures, if we consider them with respect to their extent and duration, are comparatively nothing. In all human probability they will scarcely be felt. Reason and experience teach us, that the consequences would be too fatal to Great Britain to admit of delay. There is an immense trade between her and the colonies. The revenues arising from thence are prodigious. The consumption of her manufactures in these colonies supplies the means of subsistence to a vast number of her most useful inhabitants. The experiment we have made heretofore, shews us of how much importance our commercial connexion is to her; and gives us the highest assurance of obtaining immediate redress by suspending it.
From these considerations it is evident, she must do something decisive. She must either listen to our complaints, and restore us to a peaceful enjoyment of our violated rights; or she must exert herself to enforce her despotic claims by fire and sword. To imagine she would prefer the latter, implies a charge of the grossest infatuation of madness itself. Our numbers are very considerable; the courage of Americans has been tried and proved. Contests for liberty have ever been found the most bloody, implacable and obstinate. The disciplined troops Great Britain could send against us, would be but few, Our superiority in number would over balance our inferiority in discipline. It would be a hard, if not an impracticable task to subjugate us by force.
Besides, while Great Britain was engaged in carrying on an unnatural war against us, her commerce would be in a state of decay. Her revenues would be decreasing. An armament, sufficient to enslave America, would put her to an insupportable expence.
She would be laid open to the attacks of foreign enemies. Ruin, like a deluge, would pour in from every quarter. After lavishing her blood and treasure to reduce us to a state of vassalage, she would herself become a prey to some triumphant neighbour.
These are not imaginary mischiefs. The colonies contain above three millions of people. Commerce flourshes with the most rapid progress throughout them. This commerce Great-Britain has hitherto regulated to her own advantage. Can we think the annihilation of so exuberant a source of wealth, a matter of trifling import. On the contrary, must it not be productive of the most disastrous effects? It is evident it must. It is equally evident, that the conquest of so numerous a people, armed in the animating cause of liberty could not be accomplished without an inconceivable expence of blood and treasure.
We cannot therefore suspect Great-Britain to be capable of such frantic extravagance as to hazard these dreadful consequences; without which she must necessarily desist from her unjust pretensions, and leave us in the undisturbed possession of our privileges.
Those, who affect to ridicule the resistance America might make to the military force of Great-Britain, and represent its humiliation as a matter the most easily to be achieved, betray, either a mind clouded by the most irrational prejudices, or a total ignorance of human nature. However, it must be the wish of every honest man never to see a trial.
But should we admit a possibility of a third course, as our pamphleteer supposes, that is, the endeavouring to bring us to a compliance by putting a stop to our whole trade: Even this would not be so terrible as he pretends. We can live without trade of any kind. Food and clothing we have within ourselves. Our climate produces cotton, wool, flax and hemp, which, with proper cultivation would furnish us with summer apparel in abundance. The article of cotton indeed would do more, it would contribute to defend us from the inclemency of winter. We have sheep, which, with due care in improving and increasing them, would soon yield a sufficiency of wool. The large quantity of skins, we have among us, would never let us want a warm and comfortable suit. It would be no unbecoming employment for our daughters to provide silks of their own country. The silk-worm answers as well here as in any part of the world. Those hands, which may be deprived of business by the cessation of commerce, may be occupied in various kinds of manufactures and other internal improvements. If by the necessity of the thing, manufactures should once be established and take root among us, they will pave the way, still more, to the future grandeur and glory of America, and by lessening its need of external commerce, will render it still securer against the encroachments of tyranny.
It is however, chimerical to imagine that the circumstances of Great-Britain will admit of such a tardy method of subjecting us, for reasons, which have been already given, and which shall be corroborated by others equally forcible.
I come now to consider the last and principal engredient that constitutes the policy of a measure, which is a probability of success. I have been obliged to anticipate this part of my subject, in considering the second requisite, and indeed what I have already said seems to me to leave no room for doubting, that the means we have used will be successful, but I shall here examine the matter more thoroughly, and endeavour to evince it more fully.
The design of the Congress in their proceedings, it cannot, and need not be desired, was either, by a prospect of the evil consequences, to influence the ministry to give up their enterprize; or should they prove inflexible, to affect the inhabitants of Great-Britain, Ireland and the West-Indies in such a manner, as to rouse them from their state of neutrality, and engage them to unite with us in opposing the lawless hand of tyranny, which is extended to ravish our liberty from us, and might soon be extended for the same purpose against them.
The Farmer mentions, as one probable consequence of our measures, “clamours, discord, confusion, mobs, riots, insurrections, rebellions in Great-Britain, Ireland and the West-Indies;” though at the same time that he thinks it is, he also thinks it is not a probable consequence. For my part, without hazarding any such seeming contradictions, I shall, in a plain way, assert, that I verily believe a non-importation and non-exportation will effect all the purposes they are intended for.
It is no easy matter to make any tolerably exact estimate of the advantages that acrue to Great-Britain, Ireland and the West-Indies from their commercial intercourse with the colonies, nor indeed is it necessary. Every man, the least acquainted with the state and extent of our trade, must be convinced, it is the source of immense revenues to the parent state, and gives employment and bread to a vast number of his Majesty’s subjects. It is impossible but that a suspension of it for any time, must introduce beggary and wretchedness in an eminent degree, both in England and Ireland; and as to the West-India plantations, they could not possibly subsist without us. I am the more confident of this, because I have a pretty general acquaintance with their circumstances and dependencies.
We are told, “that it is highly improbable, we shall succeed in distressing the people of Great-Britain, Ireland and the West-Indies, so far as to oblige them to join with us in getting the acts of Parliament, which we complain of, repealed: The first distress (it is said) will fall on ourselves; it will be more severely felt by us, than any part of all his Majesty’s dominions, and will affect us the longest. The fleets of Great-Britain command respect throughout the globe. Her influence extends to every part of the earth. Her manufactures are equal to any: Superior to most in the world. Her wealth is great. Her people enterprizing and persevering in their attempts to extend, and enlarge, and protect her trade. The total loss of our trade will be felt only for a time. Her merchants would turn their attention another way: New sources of trade and wealth would be opened: New schemes pursued. She would soon find a vent for all her manufactures in spite of all we could do. Our malice would hurt only ourselves. Should our schemes distress some branches of her trade, it would be only for a time; and there is ability and humanity enough in the nation to relieve those, that are distressed by us, and put them in some other way of getting their living.”
The omnipotence and all sufficiency of Great-Britain may be pretty good topics for her passionate admirers to exercise their declamatory powers upon, for amusement and trial of skill; but they ought not to be proposed to the world as matters of truth and reality. In the calm, unprejudiced eye of reason, they are altogether visionary. As to her wealth, it is notorious that she is oppressed with a heavy national debt, which it requires the utmost policy and œconomy ever to discharge. Luxury has arrived to a great pitch; and it is an universal maxim that luxury indicates the declension of a state. Her subjects are loaded with the most enormous taxes: All circumstances agree in declaring their distress. The continual emigrations, from Great-Britain and Ireland, to the continent, are a glaring symptom, that those kingdoms are a good deal impoverished.
The attention of Great-Britain has hitherto been constantly awake to expand her commerce. She has been vigilant to explore every region, with which it might be her interest to trade. One of the principal branches of her commerce is with the colonies. These colonies, as they are now settled and peopled, have been the work of near two centuries: They are blessed with every advantage of soil, climate and situation. They have advanced with an almost incredible rapidity. It is therefore an egregious piece of absurdity to affirm, that the loss of our trade would be felt for a time (which must signify a short time.) No new schemes could be pursued that would not require, at least, as much time to repair the loss of our trade, as was spent in bringing it to its present degree of perfection, which is near two centuries. Nor can it be reasonably imagined, that the total and sudden loss of so extensive and lucrative a branch, would not produce the most violent effects to a nation that subsists entirely upon its commerce.
It is said, “there is ability and humanity enough in the nation to relieve those that are distressed by us; and to put them into some other way of getting their living.” I wish the gentleman had obliged his readers so much, as to have pointed out this other way; I must confess, I have racked my brains to no purpose to discover it, and am fully of opinion it is purely ideal. Besides the common mechanic arts, which are subservient to the ordinary uses of life, and which are the instruments of commerce; know no other ways in time of peace, in which men can be employed, except in agriculture and the liberal arts. Persons employed in the mechanic arts, are those, whom the abridgment of commerce would immediately affect, and as to such branches as might be less affected, they are already sufficiently stocked with workmen, and could give bread to no more; not only so, but I can’t see by what legerdemain, a weaver, or clothier could be at once converted into a carpenter or black-smith. With respect to agriculture, the lands of Great Britain and Ireland have been long ago distributed and taken up; nor do they require any additional labourers to till them; so that there could be no employment in this way. The liberal arts cannot maintain those who are already devoted to them; not to say, it is more than probable, the generality of mechanics, would make but indifferent philosophers, poets, painters and musicians.
What poor shifts is sophistry obliged to have recourse to! we are threatened with the resentment of those against whom our measures will operate. It is said, that “instead of conciliating, we shall alienate the affections of the people of Great-Britain, of friends, we shall make them our enemies;” and further, that “we shall excite the resentment of the government at home against us, which will do us no good, but, on the contrary, much harm.”
Soon after, we are told that “we shall probably raise the resentment of the Irish and West-Indians: The passions of human nature” it is said, “are much the same in all countries. If they find us disposed wantonly to distress them, to serve our own purposes, they will look out for some method to do without us: will they not look elsewhere for a supply of those articles, they used to take from us? They would deserve to be despised for their meanness did they not.”
To these objections I reply, first with respect to the inhabitants of Great-Britain, that if they are our friends, as is supposed, and as we have reason to believe; they cannot, without being destitute of rationality, be incensed against us for using the only peaceable and probable means, in our power, to preserve our invaded rights: They know by their own experience how fruitless remonstrances and petitions are: They know, we have tried them over and over to no purpose: They know also, how dangerous to their liberties, the loss of ours must be. What then could exite their resentment if they have the least regard to common justice? The calamities, that threaten them, proceed from the weakness, or wickedness of their own rulers; which compels us to take the measures we do. The insinuation, that we wantonly distress them to serve our own purposes, is futile and unsupported by a single argument. I have shewn, we could have no other resource; nor can they think our conduct such, without a degree of infatuation, that it would be impossible to provide against, and therefore useless to consult. It is most reasonable to believe, they will revenge the evils they may feel on the true authors of them, on an aspiring and ill-judging ministry; not on us, who act out of a melancholy necessity, and are the innocent causes in self-defence.
With respect to the ministry, it is certain, that any thing, which has a tendency to frustrate their designs, will not fail to excite their displeasure; but since we have nothing to expect from their justice and lenity, it can be no objection to a measure, that it tends to stir up their resentment. But their resentment (it is often said) may ruin us. The impossibility of doing that, without at the same time, ruining Great-Britain, is a sufficient security.
The same may be said with regard to the Irish and the West-Indians, which has been said concerning the people of Great-Britain. The Irish, in particular, by their own circumstances will be taught to sympathise with us, and commend our conduct. Justice will direct their resentment to its proper objects.
It is true self-love will prompt both the Irish and the West-Indians to take every method in their power, to escape the miseries they are in danger of; but what methods can they take? “The Irish (it is said) may be supplied with flax-seed from Holland, the Baltic, and the river St. Lawrence: Canada produces no inconsiderable quantity already.” And as to the West-Indies, “they produce now many of the necessaries of life. The quantity may be easily increased. Canada will furnish them with many articles they now take from us; flour, lumber, horses, &c. Georgia, the Floridas, and the Mississippi abound in lumber: Nova Scotia in fish.”
The Dutch are rivals to the English in their commerce. They make large quantities of fine linens, gause, laces, &c. which require the flax to be picked before it comes to seed; for which reason, it is not in their power to raise much more seed than they want for their own use. Ireland has always had the surplus from them. They could, if they were ever so willing, enlarge their usual supplies but very little. It is indeed probable they may withold them. They may choose to improve the occasion for the advancement of their own trade: They may take advantage of the scarcity of materials in Ireland, to increase and put off their own manufactures.

The Baltic has ever supplied Ireland with its flax, and she has been able to consume that, with all she could derive from other quarters.
As to Canada, I am well informed it could at present afford, but a very inconsiderable quantity. It has had little encouragement, hitherto, to raise that article, and of course has not much attended to it. The instances mentioned, of seed being “bought up there at a low price, brought to New-York, and sold to the Irish factors at a great advance,” does not prove there is any quantity raised there. Its cheapness proceeds from there being no demand for it; and where there was no demand, there was no inducement to cultivate it.
Upon the whole, it appears, that the supplies of flax-seed, which Ireland might draw elsewhere, could be trifling in comparison with those received from us, and not at all equivalent to her wants. But if this were not the case, if she might procure a sufficiency without our help, yet could she not do without us. She would want purchasers for her linens after they were manufactured; and where could she find any so numerous and wealthy as we are? I must refer it to the profound sagacity of Mr. A. W. Farmer, to explore them, it is too arduous a task for me.
Much less could the West-Indies subsist independent of us. Notwithstanding the continual imports from hence, there is seldom or ever, in any of the islands, a sufficient stock of provisions to last six months, which may give us an idea, how great the consumption is. The necessaries they produce within themselves, when compared with the consumption, are scarcely worth mentioning. Very small portions of the lands are appropriated to the productions of such necessaries, indeed it is too valuable to admit of it. Nor could the quantity be increased to any material degree, without applying the whole of the land to it. It is alledged, that Canada will furnish them with “flour, lumber, horses, &c. and that Georgia, the Floridas and Mississipi abound in lumber; Nova Scotia in fish.” These countries have been all-along carrying on a trade to the West-Indies, as well as we; and can it be imagined that alone, they will be able to supply them tolerably? The Canadians have been indolent, and have not improved their country as they ought to have done. The wheat they raise at present, over and above what they have occasion for themselves, would be found to go but little way among the islands. Those, who think the contrary, must have mistaken notions of them. They must be unapprized of the number of souls they contain: Almost every 150 or 200 acres of land, exclusive of populous towns, comprehend a hundred people. It is not a small quantity of food that will suffice for so many. Ten or fifteen years diligence, I grant, might enable Canada to perform what is now expected from her; but, in the mean time, the West-Indians might have the satisfaction of starving.
To suppose the best, which is, that by applying their canelands to the purpose of procuring sustenance, they may preserve themselves from starving: still the consequences must be very serious or pernicious. The wealthy planters would but ill relish the loss of their crops, and such of them as were considerably in debt would be ruined. At any rate, the revenues of Great-Britain would suffer a vast diminution.
The Farmer, I am inclined to hope, builds too much upon the present disunion of Canada, Georgia, the Floridas, the Mississippi, and Nova Scotia from other colonies. A little time, I trust, will awaken them from their slumber, and bring them to a proper sense of their indiscretion. I please myself with the flattering prospect, that they will, ere long, unite in one indissoluble chain with the rest of the colonies. I cannot believe they will persist in such a conduct as must exclude them from the secure enjoyment of those heaven-descended immunities we are contending for.
There is one argument I have frequently heard urged, which it may be of some use to invalidate. It is this, that if the mother country should be inclined to an accommodation of our disputes, we have by our rash procedure thrown an insurmountable obstacle in her way; we have made it disgraceful to her to comply with our requisitions, because they are proposed in a hostile manner.
Our present measures, I have proved, are the only peaceable ones we could place the least confidence in. They are the least exceptionable, upon the score of irritating Great-Britain, of any our circumstances would permit. The congress have petitioned his Majesty for the redress of grievances. They have, no doubt, addressed him in the most humble, respectful and affectionate terms; assured him, of their own loyalty, and fidelity and of the loyalty and fidelity of his American subjects in general; endeavoured to convince him, that we have been misrepresented and abused; and expressed an earnest desire to see an amicable termination of the unhappy differences now existing. Can a pretext be wanting, in this case, to preserve the dignity of this parent state, and yet remove the complaints of the colonies? How easy would it be to overlook our particular agreements, and grant us redress in consequence of our petitions? It is easy to perceive there would be no difficulty in this respect.
I have omitted many considerations, which might be adduced to shew the impolicy of Great-Britains, delaying to accommodate matters, and attempting to enforce submission by cutting off all external sources of trade. To say all the subject allows, would spin out this piece to an immoderate length; I shall, therefore, content myself with mentioning only three things more. First, it would be extremely hurtful to the commerce of Great-Britain to drive us to the necessity of laying a regular foundation for manufactories of our own; which, if once established, could not easily, if at all, be undermined, or abolished. Secondly, it would be very expensive to the nation to maintain a fleet for the purpose of blocking up our ports, and destroying our trade: nor could she interrupt our intercourse with foreign climes without, at the same time, retrenching her own revenues; for she must then lose the duties and customs upon the articles we are wont to export to, and import from them. Added to this, it would not be prudent to risk the displeasure of those nations, to whom our trade is useful and beneficial. And lastly, a perseverance in ill-treatment would naturally beget such deep-rooted animosities in America, as might never be eradicated; and which might operate to the prejudice of the empire to the latest period.
Thus have I clearly proved, that the plan of opposition concerted by our congress is perfectly consonant with justice and sound policy; and will, in all human probability, secure our freedom against the assaults of our enemies.
But, after all, it may be demanded why they have adopted a non-exportation; seeing many arguments tend to shew that a non-importation alone would accomplish the end desired?
I answer, that the continuance of our exports is the only thing which could lessen, or retard the efficacy of a non-importation. It is not indeed probable it should do that to any great degree; but it was adviseable to provide against every possible obstruction. Besides this, the prospect of its taking place, and of the evils attendant upon it, will be a prevailing motive with the ministry to abandon their malignant schemes. It will also serve to convince them, that we are not afraid of putting ourselves to any inconveniencies, sooner than be the victims of their lawless ambition.
The execution of this measure has been wisely deferred to a future time, because we have the greatest reason to think affairs will be settled without it, and because its consequences would be too fatal to be justified by any thing but absolute necessity. This necessity there will be, should not our disputes terminate before the time allotted for its commencement.
Before I conclude this part of my address, I will answer two very singular interrogatories proposed by the Farmer, “Can we think (says he) to threaten, and bully, and frighten the supreme government of the nation into a compliance with our demands? Can we expect to force submission to our peevish and petulant humours, by exciting clamours and riots in England?” No, gentle Sir. We neither desire, nor endeavour to threaten, bully, or frighten any persons into a compliance with our demands. We have no peevish and petulant humours to be submitted to. All we aim at, is to convince your high and mighty masters, the ministry, that we are not such asses as to let them ride us as they please. We are determined to shew them, that we know the value of freedom; nor shall their rapacity extort, that inestimable jewel from us, without a manly and virtuous struggle. But for your part, sweet Sir! tho’ we cannot much applaud your wisdom, yet we are compelled to admire your valour, which leads you to hope you may be able to swear, threaten, bully and frighten all America into a compliance with your sinister designs. When properly accoutered and armed with your formidable hiccory cudgel, what may not the ministry expect from such a champion? alas! for the poor committee gentlemen, how I tremble when I reflect on the many wounds and scars they must receive from your tremendous arm! Alas! for their supporters and abettors; a very large part indeed of the continent; but what of that? they must all be soundly drubbed with that confounded hiccory cudgel; for surely you would not undertake to drub one of them, without knowing yourself able to treat all their friends and adherents in the same manner; since ’tis plain you would bring them all upon your back.
I am now to address myself in particular to the Farmers of NewYork.
My good countrymen,
The reason I address myself to you, in particular, is, because I am one of your number, or connected with you in interest more than with any other branch of the community. I love to speak the truth, and would scorn to prejudice you in favour of what I have to say, by taking upon me a fictitious character as other people have done. I can venture to assure you, the true writer of the piece signed A. W. Farmer, is not in reality a Farmer. He is some ministerial emissary, that has assumed the name to deceive you, and make you swallow the intoxicating potion he has prepared for you. But I have a better opinion of you than to think he will be able to succeed. I am persuaded you love yourselves and children better than to let any designing men cheat you out of your liberty and property, to serve their own purposes. You would be a disgrace to your ancestors, and the bitterst enemies to yourselves and to your posterity, if you did not act like men, in protecting and defending those rights you have hitherto enjoyed.
I say, my friends, I do not address you in particular, because I have any greater connexion with you, than with other people. I despise all false pretentions, and mean arts. Let those have recourse to dissimulation and falshood, who can’t defend their cause without it. ’Tis my maxim to let the plain naked truth speak for itself; and if men won’t listen to it, ’tis their own fault: they must be contented to suffer for it. I am neither merchant, nor farmer. I address you, because I wish well to my country, and of course to you, who are one chief support of it; and because an attempt has been made to lead you astray in particular. You are the men too who would lose most should you be foolish enough to counteract the prudent measures our worthy congress has taken for the preservation of our liberties. Those, who advise you to do it, are not your friends, but your greatest foes. They would have you made slaves, that they may pamper themselves with the fruits of your honest labour. ’Tis the Farmer who is most oppressed in all countries where slavery prevails.
You have seen how clearly I have proved, that a non-importation and non-exportation are the only peaceable means in our power to save ourselves from the most dreadful state of slavery. I have shewn there is not the least hope, to be placed in any thing else. I have confuted all the principal cavils raised by the pretended Farmer, and I hope, before I finish, to satisfy you, that he has attempted to frighten you with the prospect of evils, which will never happen. This indeed I have, in a great measure, done already, by making appear the great probability, I may almost say certainty, that our measures will procure us the most speedy redress.
Are you willing then to be slaves without a single struggle? Will you give up your freedom, or, which is the same thing, will you resign all security for your life and property, rather than endure some small present inconveniencies? Will you not take a little trouble to transmit the advantages you now possess to those, who are to come after you? I cannot doubt it. I would not suspect you of so much baseness and stupidity, as to suppose the contrary.
Pray who can tell me why a farmer in America, is not as honest and good a man, as a farmer in England? or why has not the one as good a right to what he has earned by his labour, as the other? I can’t, for my life, see any distinction between them. And yet it seems the English farmers are to be governed and taxed by their own Assembly, or Parliament; and the American farmers are not. The former are to choose their own Representatives from among themselves, whose interest is connected with theirs, and over whom they have proper controul. The latter are to be loaded with taxes by men three thousand miles off; by men, who have no interest, or connexions among them; but whose interest it will be to burden them as much as possible; and over whom they cannot have the least restraint. How do you like this doctrine my friends? Are you ready to own the English farmers for your masters? Are you willing to acknowledge their right to take your property from you, and when they please? I know you scorn the thought. You had rather die, than submit to it.
But some people try to make you believe, we are disputing about the foolish trifle of three pence duty upon tea. They may as well tell you, that black is white. Surely you can judge for yourselves. Is a dispute, whether the Parliament of Great-Britain shall make what laws, and impose what taxes they please upon us, or not; I say, is this a dispute about three pence duty upon tea? The man that affirms it, deserves to be laughed at.
It is true, we are denying to pay the duty upon tea; but it is not for the value of the thing itself. It is because we cannot submit to that, without acknowledging the principle upon which it is founded, and that principle is a right to tax us in all cases whatsoever.
You have, heretofore experienced the benefit of being taxed by your own Assemblies only. Your burdens are so light, that you scarcely feel them. You’d soon find the difference if you were once to let the Parliament have the management of these matters.
How would you like to pay four shillings a year,
   
   i.e. the full price of your farms every five years.

 out of every pound your farms are worth, to be squandered, (at least a great part of it) upon ministerial tools and court sycophants? What would you think of giving a tenth part of the yearly products of your lands to the clergy? Would you not think it very hard to pay 10s. sterling per annum, for every wheel of your waggons and other carriages, a shilling or two for every pane of glass in your houses, and two or three shillings for every one of your hearths? I might mention taxes upon your mares, cows, and many other things; but those I have already mentioned are sufficient. Methinks I see you stare, and hear you ask how you could live, if you were to pay such heavy taxes? Indeed my friends I can’t tell you. You are to look out for that, and take care you do not run yourselves in the way of danger, by following the advice of those, who want to betray you. This you may depend upon, if ever you let the Parliament carry its point, you will have these and more to pay. Perhaps before long, your tables, and chairs, and platters, and dishes, and knives and forks, and every thing else would be taxed. Nay, I don’t know but they would find means to tax you for every child you got, and for every kiss your daughters received from their sweet-hearts, and God knows, that would soon ruin you. The people of England would pull down the Parliament House, if their present heavy burdens were not transferred from them to you. Indeed there is no reason to think the Parliament would have any inclination to spare you: The contrary is evident.
But being ruined by taxes is not the worst you have to fear. What security would you have for your lives? How can any of you be sure you would have the free enjoyment of your religion long? would you put your religion in the power of any set of men living? Remember civil and religious liberty always go together, if the foundation of the one be sapped, the other will fall of course.
Call to mind one of our sister colonies, Boston. Reflect upon the situation of Canada, and then tell me whether you are inclined to place any confidence in the justice and humanity of the parliament. The port of Boston is blocked up, and an army planted in the town. An act has been passed to alter its charter, to prohibit its assemblies, to license the murder of its inhabitants, and to convey them from their own country to Great Britain, to be tried for their lives. What was all this for? Just because a small number of people, provoked by an open and dangerous attack upon their liberties, destroyed a parcel of Tea belonging to the East India Company. It was not public but private property they destroyed. It was not the act of the whole province, but the act of a part of the citizens; instead of trying to discover the perpetrators, and commencing a legal prosecution against them; the parliament of Great-Britain interfered in an unprecedented manner, and inflicted a punishment upon a whole province, “untried, unheard, unconvicted of any crime.” This may be justice, but it looks so much like cruelty, that a man of a humane heart would be more apt to call it by the latter, than the former name.
The affair of Canada, if possible, is still worse. The English laws have been superceded by the French laws. The Romish faith is made the established religion of the land, and his Majesty is placed at the head of it. The free exercise of the protestant faith depends upon the pleasure of the Governor and Council. The subject is divested of the right of trial by jury, and an innocent man may be imprisioned his whole life, without being able to obtain any trial at all. The parliament was not contented with introducing arbitrary power and popery in Canada, with its former limits, but they have annexed to it the vast tracts of land that surround all the colonies.
Does not your blood run cold, to think an English parliament should pass an act for the establishment of arbitrary power and popery in such an extensive country? If they had had any regard to the freedom and happiness of mankind, they would never have done it. If they had been friends to the protestant cause, they would never have provided such a nursery for its great enemy: They would not have given such encouragement to popery. The thought of their conduct, in this particular shocks me. It must shock you too my friends. Beware of trusting yourselves to men, who are capable of such an action! They may as well establish popery in New-York and the other colonies as they did in Canada. They had no more right to do it there than here.
Is it not better, I ask, to suffer a few present inconveniencies, than to put yourselves in the way of losing every thing that is precious. Your lives, your property, your religion are all at stake. I do my duty. I warn you of your danger. If you should still be so mad, as to bring destruction upon yourselves; if you should still neglect what you owe to God and man, you cannot plead ignorance in your excuse. Your consciences will reproach you for your folly, and your children’s children will curse you.
You are told, the schemes of our Congress will ruin you. You are told, they have not considered your interest; but have neglected, or betrayed you. It is endeavoured to make you look upon some of the wisest and best men in the America, as rogues and rebels. What will not wicked men attempt! They will scruple nothing, that may serve their purposes. In truth, my friends, it is very unlikely any of us shall suffer much; but let the worst happen, the farmers will be better off, than other people.
Many of those that made up the Congress have large possessions in land, and may, therefore be looked upon as farmers themselves. Can it be supposed, they would be careless about the farmer’s interest, when they could not injure that, without injuring themselves? You see the absurdity of such a supposition.
The merchants and a great part of the tradesmen get their living by commerce. These are the people that would be hurt most, by putting a stop to it. As to the farmers, “they furnish food for the merchant and mechanic; the raw materials for most manufactures are the produce of their industry.” The merchants and mechanics are already dependent upon the farmers for their food, and if the non-importation should continue any time, they would be dependent upon them for their cloaths also.

It is a false assertion, that the merchants have imported more than usual this year. That report has been raised by your enemies to poison your minds with evil suspicions. If our disputes be not settled within eighteen months, the goods we have among us will be consumed; and then the materials for making cloaths must be had from you. Manufactures must be promoted with vigour, and a high price will be given for your wool, flax and hemp. It will be your interest to pay the greatest care and attention to your sheep. Increase and improve the breed as much as possible: Kill them sparingly, and such only as will not be of use towards the increase and improvement of them. In a few months we shall know what we have to trust to. If matters be not accommodated by spring, enlarge the quantity of your flax and hemp. You will experience the benefit of it. All those articles will be very much wanted: They will bring a great deal higher price than they used to do. And while you are supplying the wants of the community, you will be enriching yourselves.
Should we hereafter, find it necessary to stop our exports, you can apply more of your land to raising flax and hemp, and less of it to wheat, rye, &c. By which means, you will not have any of those latter articles to lie upon hand. There will be a consumption for as much of the former as you can raise, and the great demand they will be in, will make them very profitable to you.
Patience good Mr. Critic! Kill them sparingly, I said, what objection have you to the phrase? You’ll tell me, it is not classical; but I affirm it is, and if you will condescend to look into Mr. Johnson’s dictionary, you will find I have his authority for it. Pray then, for the future, spare your wit, upon such occasions, otherwise the world will not be disposed to spare its ridicule. And though the man that spares nobody does not deserve to be spared himself, yet will I spare you, for the present, and proceed to things of more importance.
Pardon me, my friends, for taking up your time with this digression; but I could not forbear stepping out of the way a little, to shew the world, I am as able a critic, and as good a punster as Mr. Farmer. I now return to the main point with pleasure.

It is insinuated, “That the bustle about non-importation, &c. has its rise, not from patriotism, but selfishness;” and is only made by the merchants, that they may get a high price for their goods.
By this time, I flatter myself you are convinced, that we are not disputing about trifles. It has been clearly proved to you, that we are contending for every thing dear in life, and that the measures adopted by the congress, are the only ones which can save us from ruin. This is sufficient to confute that insinuation. But to confirm it, let me observe to you, that the merchants have not been the foremost to bring about a non-importation. All the members of the congress were unanimous in it; and many of them were not merchants. The warmest advocates for it, every where, are not concerned in trade, and, as I before remarked, the traders will be the principal sufferers, if it should continue any time.
But it is said it will not continue, because, “when the stores are like to become empty, they will have weight enough to break up the agreement.” I don’t think they would attempt it; but if they should, it is impossible a few mercenary men could have influence enough to make the whole body of people give up the only plan their circumstances admit of for the preservation of their rights, and, of course, to forfeit all they have been so long striving to secure. The making of a non-importation agreement did not depend upon the merchants; neither will the breaking of it depend upon them. The congress have provided against the breach of the non-importation, by the non-consumption agreement. They have resolved for themselves and us their constituents, “not to purchase, or use any East-India Tea whatsoever; nor any goods, wares, or merchandize, from Great-Britain or Ireland, imported after the first of December, nor molasses, &c. from the West Indies, nor wine from Madeira, or the Western Islands, nor foreign Indigo.” If we do not purchase or use these things, the merchant will have no inducement to import them.
Hence you may perceive the reason of a non-consumption agreement. It is to put it out of the power of dishonest men, to break the non importation. Is this a slavish regulation? Or is it a hardship upon us to submit to it? Surely not. Every sensible, every good man must approve of it. Whoever tries to disaffect you to it, ought to meet with your contempt.
Take notice, my friends, how these men are obliged to contradict themselves. In one place you are told, that all the bustle about non-importation, &c. has its rise, not from patriotism, but from selfishness, “or, in other words, that it is made by the merchants to get a higher price for their goods.” In another place it is said, that all we are doing is instigated by some turbulent men, who want to establish a republican form of government among us.
The Congress is censured for appointing committees to carry their measures into execution, and directing them “to establish such further regulations, as they may think proper for that purpose.” Pray, did we not appoint our Delegates to make regulations for us? What signified making them, if they did not provide some persons to see them executed? Must a few bad men be left to do what they please, contrary to the general sense of the people, without any persons to controul them, or to look into their behaviour and mark them out to the public? The man that desires to screen his knavery from the public eye, will answer yes; but the honest man, that is determined to do nothing hurtful to his country, and who is conscious his actions will bear the light, will heartily answer no.
The high prices of goods are held up to make you dissatisfied with the non-importation. If the argument on this head were true, it would be much better to subject yourselves to that disadvantage, for a time, than to bring upon yourselves all the mischiefs I have pointed out to you. Should you submit to claims of the Parliament, you will not only be oppressed with the taxes upon your lands, &c. which I have already mentioned; but you will have to pay heavy taxes upon all the goods we import from Great-Britain. Large duties will be laid upon them at home; and the merchants, of course, will have a greater price for them, or it would not be worth their while to carry on trade. The duty laid upon paper, glass, painter’s colours, &c. was a beginning of this kind. The present duty upon tea is preparatory to the imposition of duties upon all other articles. Do you think the Parliament would make such a serious matter of three pence a pound upon tea, if it intended to stop there? It is absurd to imagine it. You would soon find your mistake if you did. For fear of paying somewhat a higher price to the merchants for a year or two, you would have to pay an endless list of taxes, within and without, as long as you live, and your children after you.
But I trust, there is no danger that the prices of goods will rise much, if at all. The same congress that put a stop to the importation of them, has also forbid raising the prices of them. The same committee that is to regulate the one, is also to regulate the other. All care will be taken to give no cause of dissatisfaction. Confide in the men whom you, and the rest of the continent have chosen the guardians of our common liberties. They are men of sense and virtue. They will do nothing but what is really necessary for the security of your lives and properties.
A sad pother is made too about prohibiting the exportation of sheep, without excepting weathers. The poor Farmer is at a mighty loss to know how weathers can improve, or increase the breed. Truly I am not such a conjurer, as to be able to inform him; but if you please, my friends, I can give you two pretty good reasons, why the congress has not excepted weathers. One is, that for some time, we shall have occasion for all the wool we can raise; so that it would be imprudent to export sheep of any kind: and the other is, that, if you confine yourself chiefly to killing weathers, as you ought to do, you will have none to export. The gentleman who made the objection, must have known these things, as well as myself; but he loves to crack a jest, and could not pass by so fair an opportunity.
He takes notice of the first of these reasons himself; but in order to weaken its force, cries, “let me ask you, brother farmers, which of you would keep a flock of sheep, barely, for the sake of their wool?” To this he answers, “not one of you. If you cannot sell your sheep to advantage, at a certain age, you cannot keep them to any profit.” He thinks, because he calls you brother farmers, that he can cajole you into believing what he pleases; but you are not the fools he takes you for. You know what is for your own interest better than he can tell you. And we all know, that in a little time, if our affairs be not settled, the demand for wool will be very great. You will be able to obtain such a price, as will make it worth your while to bestow the greatest attention upon your sheep.

In another place, this crafty writer tells you, that, “from the day our exports, from this province are stopped, the farmers may date the commencement of their ruin.” He asks, “will the shop-keeper give you his goods? will the weaver, shoe-maker, black-smith, carpenter work for you without pay?” I make no doubt, you are satisfied, from what I have said, that we shall never have occasion to stop our exports; but if things turn out contrary to our expectation, and it should become necessary to take that step, you will find no difficulty in getting what you want from the merchants and mechanics. They will not be able to do without you, and, consequently, they cannot refuse to supply you with what you stand in need of from them. Where will the merchants and mechanics get food and materials for clothing, if not from the farmer? And if they are dependent upon you, for those two grand supports of life, how can they withold what they have from you?
I repeat it (my friends) we shall know, how matters are like to be settled by the spring. If our disputes be not terminated to our satisfaction by that time, it will [be] your business to plant large parts of your lands with flax and hemp. Those articles will be wanted for manufactures, and they will yield you a greater profit than any thing else. In the interim, take good care of your sheep.
I heartily concur with the farmer, in condemning all illicit trade. Perjury is, no doubt, a most heineous and detestable crime; and for my part, I had rather suffer any thing, than have my wants relieved at the expence of truth and integrity. I know, there are many pretended friends to liberty, who will take offence at this declaration; but I speak the sentiments of my heart without reserve. I do not write for a party. I should scorn to be of any. All I say, is from a disinterested regard to the public weal.
The congress, I am persuaded, were of the same opinion: They, like honest men, have, as much as was in their power, provided against this kind of trade, by agreeing to use no East-India tea whatever, after the first day of March next.
I shall now consider what has been said, with respect to the payment of debts, and stopping of the courts of justice. Let what will happen, it will be your own faults, if you are not able to pay your debts. I have told you, in what manner you may make as much out of your lands as ever: by bestowing more of your attention upon raising flax and hemp, and less upon other things. Those articles (as I have more than once observed) will be in the highest demand: There will be no doing without them; and, of course, you will be able to get a very profitable price for them. How can it be, that the farmers should be at a loss for money to pay their debts, at a time, when the whole community must buy, not only their food, but all the materials for their cloaths from them? You have no reason to be uneasy on that account.
As to the courts of justice, no violence can, or will be used to shut them up; but, if it should be found necessary, we may enter into solemn agreement to cease from all litigations at law, except in particular cases. We may regulate law suits, in such a manner, as to prevent any mischief that might arise from them. Restrictions may be laid on to hinder merciless creditors, from taking advantage of the times, to oppress and ruin their debtors but, at the same time, not to put it in the power of the debtors, wantonly, to withold their just dues from their creditors, when they are able to pay them. The law ruins many a good honest family. Disputes may be settled in a more friendly way; one or two virtuous neighbours may be chosen by each party to decide them. If the next congress should think any regulations concerning the courts of justice requisite, they will make them; and proper persons will be appointed to carry them into execution, and to see, that no individuals deviate from them. It will be your duty to elect persons, whose fidelity and zeal for your interest you can’t depend upon, to represent you in that congress; which is to meet at Philadelphia, in May ensuing.
The Farmer cries, “tell me not of delegates, congresses committees, mobs, riots, insurrections, associations; a plague on them all. Give me the steady, uniform, unbiassed influence of the courts of justice. I have been happy under their protection, and I trust in God, I shall be so again.”
I say, tell me not of the British Commons, Lords, ministry, ministerial tools, placemen, pensioners, parasites. I scorn to let my life and property depend upon the pleasure of any of them. Give me the steady, uniform, unshaken security of constitutional freedom; give me the right to be tried by a jury of my own neighbours, and to be taxed by my own representatives only. What will become of the law and courts of justice without this? The shadow may remain, but the substance will be gone. I would die to preserve the law upon a solid foundation; but take away liberty, and the foundation is destroyed.
The last thing I shall take notice of, is the complaint of the Farmer, that the congress will not allow you “a dish of tea to please your wives with, nor a glass of Madeira to cheer your spirits, nor a spoonful of molasses, to sweeten your butter milk with.” You would have a right to complain, if the use of these things had been forbidden to you alone; but it has been equally forbidden to all sorts of people. The members of the congress themselves are no more permitted to please their wives with a dish of tea, or to cheer their spirits with a glass of wine, or to sweeten their butter milk with a spoonful of molasses, than you are. They are upon a footing with you in this respect.
By him! but, with your leave, my friends, we’ll try, if we can, to do without swearing. I say, it is enough to make a man mad, to hear such ridiculous quibbles offered instead of sound argument; but so it is, the piece I am writing against contains nothing else.
When a man grows warm, he has a confounded itch for swearing. I have been going, above twenty times, to rap out an oath, by him that made me, but I have checked myself, with this reflection, that it is rather unmannerly, to treat him that made us with so much freedom.
Thus have I examined and confuted, all the cavils and objections, of any consequence, stated by this Farmer. I have only passed over such things, as are of little weight, the fallacy of which will easily appear. I have shewn, that the congress have neither “ignorantly misunderstood, carelessly neglected, nor basely betrayed you;” but that they have desired and recommended the only effectual means to preserve your invaluable privileges. I have proved, that their measures cannot fail of success; but will procure the most speedy relief for us. I have also proved, that the farmers are the people who would suffer least, should we be obliged to carry all our measures into execution.
Will you then, my friends, allow yourselves, to be duped by this artful enemy? will you follow his advices, disregard the authority of your congress, and bring ruin on yourselves and posterity? will you act in such a manner as to deserve the hatred and resentment of all the rest of America? I am sure you will not. I should be sorry to think, any of my countrymen would be so mean, so blind to their own interest, so lost to every generous and manly feeling.
The sort of men I am opposing give you fair words, to persuade you to serve their own turns; but they think and speak of you in common in a very disrespectful manner. I have heard some of their party talk of you, as the most ignorant and mean-spirited set of people in the world. They say, that you have no sense of honour or generosity; that you don’t care a farthing about your country, children or any body else, but yourselves; and that you are so ignorant, as not to be able to look beyond the present; so that if you can once be persuaded to believe the measures of your congress will involve you in some little present perplexities, you will be glad to do any thing to avoid them; without considering the much greater miseries that await you at a little distance off. This is the character they give of you. Bad men are apt to paint others like themselves. For my part, I will never entertain such an opinion of you, unless you should verify their words, by wilfully falling into the pit they have prepared for you. I flatter myself you will convince them of their error, by shewing the world, you are capable of judging what is right and left, and have resolution to pursue it.
All I ask is, that you will judge for yourselves. I don’t desire you to take my opinion or any man’s opinion, as the guide of your actions. I have stated a number of plain arguments; I have supported them with several well-known facts: It is your business to draw a conclusion and act accordingly.
I caution you, again and again, to beware of the men who advise you to forsake the plain path, marked out for you by the congress. They only mean to deceive and betray you. Our representatives in general assembly cannot take any wiser or better course to settle our differences, than our representatives in the continental congress have taken. If you join with the rest of America in the same common measure, you will be sure to preserve your liberties inviolate; but if you separate from them, and seek for redress alone, and unseconded, you will certainly fall a prey to your enemies, and repent your folly as long as you live.
May God give you wisdom to see what is your true interest, and inspire you with becoming zeal for the cause of virtue and mankind.
A Friend to America.
